 



Exhibit 10.1

         
(NRG LOGO) [y11636y1163600.gif]
   
NRG ENERGY, INC. LONG-TERM INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT    

 
«First_Name» «Last_Name» «Suffix»
«Address»
«City», «State» «Zip»
Congratulations on your selection as a Participant under the NRG Energy, Inc.
Long-Term Incentive Plan (“Plan”). You have been chosen by NRG Energy, Inc. (the
“Company”) to receive Performance Stock Units (“PUs”) under the Plan.
This Performance Stock Unit Agreement (this “Agreement”) constitutes the Grant
Agreement pursuant to Section 9 of the Plan. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan’s terms
shall completely supersede and replace the conflicting terms of this Agreement.
Capitalized terms used but not defined in this Agreement shall have the meaning
assigned to them in the Plan. You are sometimes referred to as the “Participant”
in this Agreement.
PLEASE NOTE THAT BY SIGNING THIS AGREEMENT YOU ARE ACKNOWLEDGING THAT YOU AGREE
TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND THE PLAN, INCLUDING WITHOUT
LIMITATION TERMS AND CONDITIONS THAT MAY LIMIT YOUR ABILITY TO PURCHASE THE
COMMON STOCK UNDERLYING THE PUs GRANTED IN THIS AGREEMENT.

1.   Grant of PU.

         
 
  You are hereby granted PUs as follows:    
 
       
 
  Date of Grant:   August 1, 2005
 
       
 
  Vesting Commencement Date:   Date of Grant
 
       
 
  Vesting Period:   Please refer to Section 2 of this Agreement
 
       
 
  Total Number of PUs:   «PUs»

-1-



--------------------------------------------------------------------------------



 



2.   Vesting Schedule.       Provided that you have been continuously employed
by the Company during the vesting period, the PUs will vest on the third
anniversary of the Date of Grant based on NRG’s Total Shareholder Return, in
accordance with the following schedule:

                      Threshold   Stock Price   Cost of Equity   Payout *
Maximum
  $ 63.75       18.0 %   200% of Target
= Number of PUs in Section 1 of this agreement multiplied by 2.
Target
  $ 54.50       12.0 %   100% of Target
= Number of PUs in Section 1 of this agreement.
< Target
  < $54.50   < 12.0%   0% of Target
= Number of PUs in Section 1 multiplied by 0.

 

*   Payout (# of PUs) is interpolated for performance falling between Target and
Maximum levels.

    Notwithstanding the foregoing, if there is a Change in Control (as defined
in the Plan) of the Company, the PUs shall vest in full immediately upon such
Change in Control.   3.   Conversion of PU and Issuance of Shares       Upon
vesting of the Award, one share of Common Stock shall be issued for each PU that
vests on such vesting date, subject to the terms and conditions of this
Agreement and the Plan.   4.   Transfer of PUs       Unless otherwise permitted
by the Committee or Section 14 of the Plan, the PUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than pursuant to a will or the laws of descent and distribution. Any attempted
disposition in violation of this Section 4 or Section 14 of the Plan shall be
void.   5.   Status of Participant       The Participant shall not be, or have
rights as, a stockholder of the Company with respect to any of the shares of
Common Stock subject to the Award unless such Award has vested, and shares
underlying the PU have been issued and delivered to him or her. The Company
shall not be required to issue or transfer any certificates for shares of Common
Stock upon vesting of the Award until all applicable requirements of law have
been complied with and such shares have been duly listed on any securities
exchange on which the Common Stock may then be listed.

-2-



--------------------------------------------------------------------------------



 



6.   No Effect on Capital Structure       The Award shall not affect the right
of the Company or any Subsidiary to reclassify, recapitalize or otherwise change
its capital or debt structure or to merge, consolidate, convey any or all of its
assets, dissolve, liquidate, windup, or otherwise reorganize.   7.   Expiration
and Forfeiture of Award       Your Award shall vest and/or expire in the
circumstances described below in this Section 7. As used herein, “Termination of
Service” means termination of a Participant’s employment by or service to the
Company, including any of its Subsidiaries.

  (a)   Death.         Upon a Termination of Service by reason of death, the
Award shall vest in full and the Common Stock underlying the Award shall be
issued and delivered to the Participant’s legal representatives, heirs,
legatees, or distributees.     (b)   Termination of Service other than as a
result of Death.         Upon a Termination of Service by any reason other than
death, including without limitation as a result of Disability, Retirement,
voluntary resignation or termination for Cause, any unvested portion of the
Award shall expire and be forfeited to the Company.

8.   Committee Authority       Any question concerning the interpretation of
this Agreement, any adjustments required to be made under the Plan, and any
controversy that may arise under the Plan or the Grant Agreement shall be
determined by the Committee in its sole discretion. Any decisions by the
Committee regarding the Plan or this Agreement shall be final and binding.   9.
  Plan Controls       The terms of this Agreement are governed by the terms of
the Plan, as it exists on the date of the grant and as the Plan is amended from
time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control.  
10.   Limitation on Rights; No Right to Future Grants; Extraordinary Item.      
By entering into this Agreement and accepting the Award, the Participant
acknowledges that: (a) the Plan is discretionary and may be modified, suspended
or terminated by the Company at any time as provided in the Plan, provided that,
except as provided in Section 17 of the Plan, no amendment to this Agreement
shall adversely affect in a material manner the Participant’s rights under this
Agreement without his or her written consent; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) participation in the Plan is
voluntary; (e) the value of the Award is an extraordinary item which is outside
the scope of the Participant’s employment contract, if any, unless expressly
provided for in any such employment contract; (f) the Award is not part of
normal or expected compensation for

-3-



--------------------------------------------------------------------------------



 



    any purpose, including without limitation for calculating any benefits,
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, and the Participant will have no entitlement to compensation or
damages as a consequence of the forfeiture of any unvested portion of the Award
as a result of the Participant’s Termination of Service for any reason; (g) the
future value of the Common Stock subject to the Award is unknown and cannot be
predicted with certainty, (h) neither the Plan, the Award nor the issuance of
the shares underlying the Award confers upon the Participant any right to
continue in the employ or service of (or any other relationship with) the
Company or any Subsidiary, nor do they limit in any respect the right of the
Company or any Subsidiary to terminate the Participant’s employment or other
relationship with the Company or any Subsidiary, as the case may be, at any time
with or without Cause, and (i) the grant of the Award will not be interpreted to
form an employment relationship with the Company or any Subsidiary; and
furthermore, the grant of the Award will not be interpreted to form an
employment contract with the Company or any Subsidiary.   11.   General
Provisions

  (a)   Notice         Whenever any notice is required or permitted hereunder,
such notice must be in writing and delivered in person or by mail (to the
address set forth below if notice is being delivered to the Company) or
electronically. Any notice delivered in person or by mail shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address set forth in this Agreement. Notices
delivered to the Participant in person or by mail shall be addressed to the
address for the Participant in the records of the Company. Notices delivered to
the Company in person or by mail shall be addressed as follows:

         
 
  Company:   NRG Energy, Inc.
 
      Attn: Vice President, Human Resources
 
      211 Carnegie Center
 
      Princeton, NJ 08450

      The Company or the Participant may change, by written notice to the other,
the address previously specified for receiving notices.     (b)   No Waiver    
    No waiver of any provision of this Agreement will be valid unless in writing
and signed by the person against whom such waiver is sought to be enforced, nor
will failure to enforce any right under this Agreement constitute a continuing
waiver of the same or a waiver of any other right hereunder.     (c)  
Undertaking         The Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Award pursuant to the
express provisions of this Agreement.

-4-



--------------------------------------------------------------------------------



 



  (d)   Entire Contract         This Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. This Agreement is made pursuant to the provisions of the Plan and will
in all respects be construed in conformity with the express terms and provisions
of the Plan.     (e)   Successors and Assigns         The provisions of this
Agreement shall inure to the benefit of, and be binding on, the Company and its
successors and assigns and Participant and Participant’s legal representatives,
heirs, legatees, distributees, assigns and transferees by operation of law.    
(f)   Securities Law Compliance         The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Common Stock subject to the Award. The Company intends
to maintain this registration but has no obligation to the Participant to do so.
If the registration ceases to be effective, the Participant will not be able to
transfer or sell shares of Common Stock issued pursuant to the Award unless
exemptions from registration under applicable securities laws are available.
Such exemptions from registration are very limited and might be unavailable.
Participant agrees that any resale of the shares of Common Stock issued pursuant
to the Award shall comply in all respects with the requirements of all
applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934 and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules, and regulations may be amended from time to time. The Company shall
not be obligated to either issue shares of Common Stock or permit the resale of
any such shares if such issuance or resale would violate any such requirements.
    (g)   Taxes         Participant acknowledges that the removal of
restrictions with respect to an PU will give rise to a withholding tax
liability, and that no shares of Common Stock are issuable hereunder until such
withholding obligation is satisfied in full. The Participant agrees to remit to
the Company the amount of any taxes required to be withheld. The Committee, in
its sole discretion, may permit Participant to satisfy all or part of such tax
obligation through withholding of the number of shares of Common Stock otherwise
issued to him or her hereunder and/or by the Participant transferring to the
Company nonrestricted shares of Common Stock previously owned by the Participant
for at least six (6) months prior to the vesting of the Award hereunder, with
the amount of the withholding to be credited based on the current Fair Market
Value of the Common Stock as of the date the amount of tax to be withheld is
determined.     (h)   Information Confidential         As partial consideration
for the granting of the Award, the Participant agrees that he or she will keep
confidential all information and knowledge that the Participant has relating to
the manner and amount of his or her participation in the Plan; provided,
however, that

-5-



--------------------------------------------------------------------------------



 



      such information may be disclosed as required by law and may be given in
confidence to the Participant’s spouse, tax and financial advisors, or to a
financial institution to the extent that such information is necessary to secure
a loan.     (i)   Governing Law         Except as may otherwise be provided in
the Plan, the provisions of this Agreement shall be governed by the laws of the
state of Delaware, without giving effect to principles of conflicts of law.    
(j)   Code Section 409A Compliance         Notwithstanding any provision of this
Agreement, to the extent that the Committee determines that any Award granted
under this Agreement is subject to Section 409A of the Code and fails to comply
with the requirements of Section 409A of the Code, notwithstanding anything to
the contrary contained in the Plan or in this Agreement, the Committee reserves
the right to amend, restructure, terminate or replace the Award in order to
cause the Award to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

              NRG ENERGY, INC.
 
                      /s/ David Crane
 
       
 
  Name:   David Crane
 
       
 
       
 
  Title:   President & CEO
 
       
 
            PARTICIPANT:
 
                 
 
       
 
  Name:              

-6-